 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDAurora Steel Products, and United Steelworkers ofAmerica, AFL-CIO-CLC, Petitioner. Case 13RC- 14754January 23, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS PENELLO. MURPHY. ANT TRUESDALEPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered objections to anelection held July 7, 1978,' and the RegionalDirector's report recommending disposition ofsame.2The Board has reviewed the record in light ofthe exceptions and brief and hereby adopts the Re-gional Director's findings and recommendations.3'The election was conducted pursuant to a Stipulation for (ertificationUpon Consent Election. The tally was 35 for and 28 against the Petitionerthere were no challenged ballots.2 In the absence of exceptions thereto. the Board adopts, pro forma. theRegional Director's recommendation that Employer's Objection 4 be over-ruled.With respect to Objection 1, the Regional Director found thatPetitioner's payment of certain moneys to four employees was only a rein-bursement for wages lost while the four employees attended a conference atthe National Labor Relations Board. The Employer argues, however. thatthe payment to each employee was approximately twice the employeeshourly wage rate. In so contending, the Employer relies on an affidavit inwhich an employee was allegedly told by one of the four employees whohad received money that Petitioner had paid that employee $40 for the 4hours he spent at the National Labor Relations Board." he Employerargues that for 4 hours' work at the Employer's facility the employee wouldhave been paid about $20. he Employer's contention fails to take intoaccount the fact that the employee would also have to be compensated forhis travel time from the Employer's location in Aurora. Illinois. to theBoard's office in Chicago, Illinois, and back to Aurora. During this time. theemployee would also have lost wages. and. noting the distance betweenAurora and Chicago, we conclude that the amount of compensation for thisperiod was proper. Assuming, arguendo, that the employees spent onl atotal of 4 hours away from work. we would still find the amount of compen-sation in this case was not improper. See Quirk Shop Malrket In( , 2(K)NLRB 830 (1972), enfd. 492 E.2d 1248 (8th ('ir. 1974)The Regional Director further found that the Employer had presented noevidence in support of its allegation that certain employees were told byPetitioner that they would not he required to pay union dues if Petitionerwon the election. The Employer argues that it "advised the RegionalDirector's agent that it had been rumored among the employees that theUnion had promised some employees that in exchange for their supportthey would not be required to pay Union dues if the Union got in." TheEmployer states that it gave the Board agent the names of three employeeswho allegedly had received such promises and that the Regional [)irector'scharacterization of its submitting "no evidence" on the issue is therefore inerror. Assuming that the Employer submitted this list of names to the Re-gion, the Employer has submitted no evidence of what these employeesmight testify to, nor did it submit the names of any employees who allegedlyheard these rumors and what these employees might testify to on this issue.Accordingly, we conclude that the Employer did not furnish sufficient evi-dence to provide a prima facie case in support of its objections. and whatevidence it alleges it did submit did not require the Regional Director toinvestigate the objection further. See, e.g., .4llen Tler & Sons. Inc. 234NLRB 212 (1978).240 NLRB No. 76CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Steelworkers ofAmerica, AFL-CIO--CLC. and that, pursuant to Sec-tion 9(a) of the Act, the foregoing labor organizationis the exclusive representative of all the employees inthe following appropriate unit for the purposes ofcollective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment:All regular full-time and part-time productionand maintenance and plant clerical employeesemployed by the Employer at its facility nowlocated at 580 South Lake Street, Aurora, Illi-nois: excluding office clerical and professionalemployees, guards, and supervisors as defined inthe Act.MFMBFR MURPHY, dissenting:One of the Employer's allegations in its ObjectionI is that the Union promised employees that in ex-change for their support they would not be requiredto pay union dues if the Union got in. The RegionalDirector recommended that this portion of ObjectionI be overruled on the ground that the Employer pre-sented no evidence in support of it.The Employer claims, however, that it supplied theRegional Director with the names of three employeeswho had received such promises. Despite that claim,my colleagues adopt the Regional Director's conclu-sion and recommendation concerning the allegation.I cannot agree.It is, of course, well-established Board practicethat an objecting party must identify the nature ofthe misconduct alleged to have occurred and supplya list of witnesses with a brief description of the testi-mony of each. See, e.g., Samho's North Division StoreNo. 144, 223 NLRB 565 (1976), and Ohio MasonicHome, 233 NLRB 1004 (1977). However, in contrastwith those cases, here the allegation of objectionableconduct is very specific: employees were promisedthat they would not have to pay dues in exchange fortheir support of the Union. Thus, when the Employerpresented the names of three individuals who alleg-edly received such promises, it had furnished suffi-cient information to the Region to require the latterto proceed with the investigation of the objection. Atthat point, therefore, it was incumbent upon the Re-gion to interview the individuals named by the Em-ployer to determine the merits of the objection, andthe failure of the Regional Director to have that doneconstituted an abuse of discretion. This is so unlesswe are henceforth going to require an objecting partyalso to submit detailed statements from witnesses, a AURORA STEEL PRODUCTS47requirement which heretofore has never been im-posed.In these circumstances, my colleagues' condona-tion of the Regional Director's action constitutes anabdication of the Agency's function of protecting thelaboratory conditions for the conduct of Board elec-tions. In this case, the Employer has satisfied theBoard's requirements; it alleged specific conduct bythe Union which, if it occurred, would warrant set-ting the election aside and, in support thereof, hasidentified the witnesses who it claims would substan-tiate its allegation. Consequently, my colleagues'adoption of the Regional Director's holding that theEmployer has not presented evidence in support ofthe allegation in question elevates form over sub-stance.Accordingly, I would remand this aspect of Objec-tion I to the Regional Director for the purpose ofinterviewing the three named witnesses and for suchadditional investigation as thereafter may be appro-priate.4Perhaps the result would be the same; cer-tainly no one knows. But the facts do call for aninvestigation to find out. This I would order.4 See my dissent in Allen T71er & Sons. Inc., 234 NLRB 212 (1978).